UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1049


TYRONE HURT,

                Plaintiff – Appellant,

           v.

UNIT 32,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-03674-AW)


Submitted:   June 18, 2013                 Decided:   June 28, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyrone        Hurt     appeals        the        district      court’s       order

dismissing     this    action       for     want        of    jurisdiction.          We    have

reviewed the record and find no reversible error.                                Accordingly,

we   deny    leave    to    proceed    in     forma          pauperis     and    dismiss    the

appeal for the reasons stated by the district court.                                  Hurt v.

Unit   32,    No.    8:12-cv-03674-AW             (D.    Md.      Dec.    26,    2012).      We

dispense     with     oral        argument    because             the    facts    and     legal

contentions     are    adequately         presented          in    the   materials      before

this court and argument would not aid the decisional process.



                                                                                    DISMISSED




                                              2